 LOCKO GLAZERS, INC185Locko Glazers,Inc. of Los AngelesandInternationalBrotherhood of Electrical Workers,Local UnionNo. 1710,AFL-CIO. Case 21-CA-7830October 16, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn June 28, 1968, Trial Examiner Eugene K.Kennedy issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrialExaminer's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has dele-gated its powers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings,'conclusions, and recommendation of theTrial Examiner.ORDERUpon the entire record in this case,including my observa-tion of the witnesses including their demeanor,and the briefsfiled by theGeneral Counsel and Respondent,Imake thefollowing.FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent, a corporation, is a subsidiary of LockoGlazers, Inc., and is engaged in the refinishing of baking pansatCompton, California, the only plant involved in thisproceeding.Locko Glazers, Inc., a subsidiary of Lockwood Mfg. Co , isengaged in the refinishing of baking pans at plants operateddirectly or through subsidiaries at Compton, California, Cin-cinnati,Ohio; South Houston, Texas; St. Louis, Missouri,Cortland, New York; Birmingham, Alabama, Detroit, Michi-gan; and Broomall, Pennsylvania.Respondent, Locko Glazers, Inc., and Lockwood Mfg. Co.share the same home offices in Cincinnati, Ohio, and havecommon administration of business and labor relations poli-cies, and constitute a single employer within the meaning ofthe Act. These business entities annually sell and cause to bedelivered goods valued in excess of $50,000 to customerslocated outside of the states in which said goods wereproduced. Respondent is now and at all times material hereinhas been an employer engaged in commerce and in a businessaffecting commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of ElectricalWorkers, LocalUnion No. 1710, AFL-CIO, herein the Union, is a labororganization within the meaning of the ActIII.T:1E ALLEGED UNFAIR LABOR PRACTICESThe Events and Related FactsPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.iThe first sentence of the paragraph prior to the heading entitled"Conclusions of Law" of the Trial Examiner'sDecision contains an in-advertencewhich is hereby corrected to read "This would be ap-proximately 1 year after the certification was issued "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENEK.KENNEDY, Trial Examiner: This matter wastried in Los Angeles, California, on March 28, 1968.' The issuepresented is whether Locko Glazers, Inc., of Los Angeles, here-inRespondent, failed to bargain in good faith by the course ofconduct set forth belowOn or about October 24, 1966, a majority of the then fiveemployees of Respondent designated the Union as theirrepresentative of the following described unit appropriate forbargaining:All production and maintenance employees, includingmaterial handlers, reglaze operators, shipping and receivingemployees and truckdrivers of Respondent's Compton,California, plant; excluding all office clerical employees,guards, watchmen, professional employees and supervisorsas defined in the Act.The Union was certified as the exclusive bargaining repre-sentative of such employees, in the unit described above, onNovember 1, 1966.Several weeks later UnionBusinessRepresentative HenryGomez visited the plant without requesting a negotiatingmeeting.In January or February 1967, Gomez visited Re-spondent's plant and requested that Respondent furnish the1The charge was filed on November 17, 1967, and the complaintissued on January 9, 1968.173 NLRB No. 34 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion employees' job classifications and wage rates.2 Therequestof the Union in this respect was honored byRespondent.On February 10, 1967, Respondent received, by mail, acontract proposal from the Union. The Union sent it to NeilPiper,Respondent'sManager.He forwarded it to VertonTewell,Respondent's labor relations and negotiating repre-sentative in Cincinnati, Ohio. Tewell prepared a writtencounterproposal and mailed it to Gomez along with his letterof March 8, 1967, which stated that he and William Christoffel(AssistantGeneralManager of Locko Glazers) would beavailable formeetings any time in the week of March 27,1967.3At the request of Respondent, the first negotiating meetingwas rescheduled for March 28, 1967, and held on that dateRepresenting Respondent at the two meetings held were ChiefNegotiator Tewell, Christoffel, and Neil Piper, Manager ofRespondent's plant. The Union's representatives were BusinessRepresentatives Robert Pierce and Henry Gomez and employ-ee Hezekiah Pierce. Robert Pierce was the head negotiator andspokesman for the Union. At this meeting, the Unionrepresentatives were informed that Tewell was chief negotiatorand was responsible for negotiating with the Union on behalfof Respondent.Another negotiating meeting was held on March 30, 1967,and agreement was reached on several items. At the conclusionof this meeting, Tewell exchanged business cards with RobertPierce and Pierce asked when they could next meet. Tewellsaid he needed some time to prepare notes and that the Unionwas to contact Respondent in Cincinnati and also asked theUnion to set aside a time for prolonged negotiations in orderthatRespondent's representativesmight avoid unnecessarytraveling between Cincinnati and Los AngelesPiper and Chnstoffel supported Tewell's testimony. Gomezand Robert Pierce, on this point, stated that Tewell told themhe would be back in Los Angeles in three weeks and that ameeting could be held then. Robert Pierce replied that theUnion would be available. Tewell's version is far more crediblein the context of events and based on the demeanor of thewitnesses it is found to be true. Pierce agreed with Tewell tothe extent of testifying that no definite date was set. Althoughhe did add that Tewell stated the next meeting would be on orabout three weeks. In accordance with an understandingreached at the March 30, 1967, negotiating meeting, Re-spondent and the Union exchanged data relating to wage ratesand insurance. Tewell mailed the data to Pierce while Gomezsent the Union data to Richard Rommel, Respondent'sProductionManager in Los Angeles, rather than to Tewellwhich would have been expected since Rommel was notpresent at the negotiating meetings and Gomez in his testi-mony acknowledged that Tewell was the negotiating spokes-man for Respondent.On May 9, 1967, Piper sent a memorandum to Tewelladvising Tewell that Gomez had called and said the heat wason him (Gomez) to get the contract signed and that Gomezasked Piper to have Tewell write to Gomez or Pierce as towhen Tewell would be in Los Angeles. Piper testified inconnectionwith this conversation with Gomez that hereturned a telephone call from Gomez and that Gomez hadcalled him to request that Piper arrange a meeting with Tewell.Piper told Gomez that he should go through Tewell Inaddition, Piper also advised Gomez that he (Piper) wouldtelephone and wnte to Tewell on the question of having anegotiating meeting.InPiper'smemorandum to Tewell, he also included astatement that employee Hamblett had told him about a weekpreviously that he (Hamblett) was going to write a letter andhave the other fellows sign to drop the Union.Becauseof the slowness in negotiations, employeeHamblett, in the presence of Respondent's Production Man-ager Rommel, telephoned Gomez in the latter part of May1967 and told Gomez he was through with the Union and asfar as he was concerned the Union no longer represented theemployees. The entire complement of the employees in thebargaining unit quit on May 31.Tewell was not contacted again until he received a letterdated October 11, 1967, from Robert Pierce, as follows:On several occasions, I have attempted to contact youthrough Mr. Neil Piper, your Los Angeles Plant Manager,concerning contract negotiations. I hereby request yourattention regarding this matter, and ask that a meeting bearranged as soon as possible.5Please contact me at Local 1710, International Brotherhoodof Electrical Workers, 2203 Venice Boulevard, Los Angeles,California 90006. Telephone No.- 731-2305.It is not clear exactly when Tewell got this letter. Tewellcredibly testified he received the letter several weeks after itsdate, as he was on vacation. His letter to Pierce of November17, 1967, referring to the request of Pierce in his October 11,1967, letter establishes he probably received the letter afterthe expiration of the Union's certification and it is so found.6During the general period prior to November 17, 1967,Respondent filed a petition to decertify the Union allegedlybecause it doubted majority representation.Issues andConcluding FindingsIt has been found that at the negotiating meeting of March30, 1967, there was no time set for further meetings and thatthe Union was put on notice that Tewell was to be asked bythe Union to have furthernegotiating meetingsinitiated andthat Tewell did not say he would return to Los Angeles inthree weeks.2 Gomez testifieditwas inDecember 1966that this visit was made.RichardRommel, Respondent's ProductionManager,testifiedhethought it was around January or February 1967this visitof Gomezwas made. This testimony of Gomez is rejectedand it is found that theprobabilities support this visit as occurring in Januaryor February1967. Rommel was a credible witness whileGomez was not In additionto his demeanor,other evidenceof the untrustworthynature of thetestimonyof Gomez willbe indicated herein.3 Gomeztestifiederroneously thatRespondent furnished thiscounterproposal at the firstnegotiating meeting.4 The recordreflects an unusual amountof delay inimplementingthe role of the Union in representing the Respondent'semployees,considering the fact that the certification was dated November 1, 1966.Gomez testified with apparent deliberate vagueness about the requestfor a negotiating meeting and the time of the Union's presentation of itscontract proposal.Piper, Respondent's Plant Manager, said he receivedthe proposed Union contract on February 10, 1967.5 Piper's testimony reveals he did not attempt to contact Piper atany time. Further the record does not support a finding of any attemptby Gomez to contact Piper after May 1967.6 Another official of Respondent acknowledged receipt of the letterof Pierce of October 11, 1967, prior to Tewell's receipt of it. LOCKO GLAZERS, INCThe General Counsel argues that Respondent was put onnotice that the Union representatives misunderstood Tewell'sstatement (that he would wait for the Union to initiate arequest for future negotiations) as indicated by the request forameeting in Piper's memorandum of May 9, 1967, attributedto Gomez. He thence argues that Respondent had an obliga-tion to initiate steps for bargaining. The obligation presumablywould occur before the termination of the certification period,and would exist between May 9 and May 17, 1967. TheGeneral Counsel argues that the refusal to bargain occurredwithin 6 months from filing the charge on November 17, 1967Under this theory, Respondent was obligated to initiatenegotiations between May 9 and 17, 1967.Respondent claims the Union must suggest a specific date,and that the Union must press for a meeting date before theRespondent can be held in violation of the Act. Neither wasdone hereThe ultimate issue is one of good or bad faith in collectivebargaining.With respect to the question of any obligationattaching to Respondent by Piper's memorandum to Tewellrelating thatGomez understood Tewell would be in LosAngeles three weeks after the March 30, 1967, meeting andGomez' request that Piper have Tewell write to Gomez orPierce about a meeting date, there are two factors involvedwhich prevent a finding of bad faith. These factors relate toRespondent's action following Gomez' contact of Piper andPiper's memorandum to Tewell of Gomez' request that Tewellwrite to Gomez or Pierce1.Piper's testimony is credited to the effect that he toldGomez he recommended that Gomez contact Tewell and thateverything goes through him.2Respondent was apprised at this time of the likelihoodthat the Union might no longer represent member employeesand could reasonably feel the Union might lose interest inhaving a contract and hence its bad faith has not been provedas it would be reasonable for Respondent to await furtherword from the Union, particularly in view of the Union's priorapparent lack of enthusiasm in representing employees ofRespondent. SeeDunn Packing Company,143 NLRB 1149.187In short where the Union does not directly ask theEmployer representative for a meeting, where it does not askfor a meeting on a specific date or dates, where the Union byits delay in acting in its representative capacity has evidenced alack of interest in representing the employees and where all theemployees in the unit quit because of dissatisfaction with theUnion, the Employer Respondent cannot be held to havebargained in bad faith in the context of events here related.The next question is, does the letter of Pierce of October11, 1967, demonstrate bad-faith bargaining by Respondentduring the certification year?This would be approximately one year after the charge wasfiled. The answer here must also be in the negative. Respond-ent's conduct following receipt of the October 11, 1967, letterby Respondent was not relied upon as evidence to support afailure to bargain in May 1967 Even if it were, in myjudgment it would not be of enough significance to change thefinding relating to the events in May. The October eventsarguably are of some evidentiary value but in large part wouldleave at best an equivocal proposition not adequate to sustainthe burden of proof required of the General Counsel.CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning ofthe Act.2.The Respondent is engaged in commerce within themeaning of the Act.3.The evidence does not establish that Respondent hasengaged in conduct violative of Section 8(a)(5) and (1) of theAct.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record, it is recommendedthat the complaint in this matter be dismissed in its entirety.